COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 2-03-233-CV

CENTRAL RESERVE LIFE                                                        APPELLANT
INSURANCE COMPANY
 
V.
 
UNITED REGIONAL HEALTH                                                      APPELLEE
CARE SYSTEM, INC. 
 
----------
FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
We have considered appellant’s “Motion To Dismiss.”  It is the court's
opinion that the motion should be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant, for which let execution
issue.
PER CURIAM 
PANEL D:   DAY, LIVINGSTON, and DAUPHINOT, JJ. 
 
DELIVERED: October 23, 2003